PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is an action to recover a commission for procuring, a tenant for one Roller. Roller was the owner of a leasehold in a certain property. He entered into an understanding with Abrams to procure a tneant for said property. After said tenant was procured by Abrams, Roller refused to go forward with the lease. At the trial in the Cleveland Municipal Court, Abrams claimed that the agreement was that Roller was to pay him a commission upon the procuring of a purchaser for the lease, while Roller claimed that the agreement was that he was to pay a commission only in the event that the lease was actually signed and delivered. Counsel for the defendant in order to determine this question proposed several special findings, Which the court refused to submit. As the jury found for the plaintiff, defendant prosecuted error. ' In reversing the judgment of the lower court,'the Court of Appeals held:
1. Where there is evidence to warrant a special request upon a particular subject, and the request is couched in proper language embodying a correct principle of law, it is the duty of the court to submit it to the jury, and not to do so is error.
2. As there was evidence in the record to warrant the questions contained in the special requests to be submitted to the jury, the court was clearly wrong in refusing to submit them.